    Case 1:17-cv-00106-HSO-JCG Document 184-3 Filed 11/20/18 Page 1 of 9



46626              SERVICE DATE – LATE RELEASE OCTOBER 31, 2018
EB

                           SURFACE TRANSPORTATION BOARD                                       PLAINTIFF'S
                                                                                                EXHIBIT

                                           DECISION                                               3
                                      Docket No. FD 36167

JIMMY LEE WANECK AND STARR SWEARINGEN WANECK, ET AL.—PETITION FOR
                       DECLARATORY ORDER

        Digest:1 The Board denies a petition of CSX Transportation, Inc., to reconsider a
        prior Board decision providing guidance on the question of preemption
        concerning safety-related claims arising from a collision between a train and a bus
        at a railroad crossing.

                                   Decided: October 31, 2018

        In a decision served on May 25, 2018, the Board denied a petition for declaratory order
filed by Jimmy Lee Waneck and Starr Swearingen Waneck, for themselves and 58 other
individuals (collectively, Petitioners). Petitioners had sought a ruling that the provisions of
49 U.S.C. § 10501(b) do not preempt certain state law claims arising from a collision between a
CSX Transportation, Inc. (CSXT), train and a tour bus at a railroad crossing resulting in injury
and death to several bus passengers. Waneck—Pet. for Declaratory Order (May 25 Guidance
Decision), FD 36167 (STB served May 25, 2018). In denying the request for declaratory order,
the Board provided guidance indicating that preemption of safety-related rail claims, such as
those brought by Petitioners in state court, should be governed by the preemption provisions of
the Federal Railway Safety Act (FRSA) and not by 49 U.S.C. § 10501(b), as amended by the
ICC Termination Act of 1995 (ICCTA). On June 14, 2018, CSXT filed a petition for
reconsideration asking the Board to withdraw the guidance provided in the May 25 Guidance
Decision or amend it to clarify that preemption under § 10501(b) applies to state law claims such
as those brought by Petitioners. For the reasons explained below, the Board will deny CSXT’s
petition for reconsideration.

                                        BACKGROUND

        On March 7, 2017, Petitioners were passengers on a tour bus when it was struck by a
freight train owned and operated by CSXT at a crossing in Biloxi, Miss. May 25 Guidance
Decision, FD 36167, slip op. at 1. The collision caused several fatalities and numerous life-
altering injuries. Id. The passengers and their surviving family members filed multiple lawsuits

        1
        The digest constitutes no part of the decision of the Board but has been prepared for the
convenience of the reader. It may not be cited to or relied upon as precedent. See Policy
Statement on Plain Language Digests in Decisions, EP 696 (STB served Sept. 2, 2010).
     Case 1:17-cv-00106-HSO-JCG Document 184-3 Filed 11/20/18 Page 2 of 9
                                                                              Docket No. FD 36167


in Mississippi and Texas state courts against CSXT, its parent company, and the tour bus
operators and owners. The two primary cases are Waneck v. CSX Transportation, Inc., C.A.
No. 1:17-cv-00106, which was filed in Mississippi state court; and Voigt v. CSX Transportation,
Inc., C.A. No. 3:17-cv-01018, which was filed in Texas state court. In these cases, Petitioners
generally allege that CSXT had: (1) acted negligently by operating its train in a manner that did
not allow the train to stop in time to avoid the collision; and (2) acted negligently with respect to
the inspection, maintenance and repair of the crossing—including failure to comply with
applicable Federal Railroad Administration (FRA) safety regulations and CSXT’s own standards
created pursuant to such regulations—thereby creating a severe incline or hump at the crossing
that caused the bus to become “high-centered” and stuck at the crossing.2 (Waneck Pet., Ex. C at
8-13, Ex. D at 7.)

        The Waneck case was removed to the U.S. District Court for the Southern District of
Mississippi, and the Voigt case was removed to the U.S. District Court for the Northern District
of Texas. See May 25 Guidance Decision, FD 36167, slip op. at 2. In Voigt, the district court
denied a motion to remand back to state court, found that all the state law claims were
completely preempted by § 10501(b), and directed plaintiffs to respond to CSXT’s motion to
dismiss for lack of jurisdiction. Id. In August 2017, plaintiffs voluntarily dismissed their claims
against CSXT, and there are no claims currently pending against CSXT in the Voigt case. Id. In
Waneck, in a decision issued on March 29, 2018, the court granted in part and denied in part a
motion to dismiss by CSXT. (CSXT Pet. 3.) The district court dismissed claims related to the
inspection, maintenance, and repair of the crossing, finding that they were preempted by
49 U.S.C. § 10501(b), but did not dismiss claims alleging unsafe operation of the train, which
CSXT sought to have dismissed as preempted by FRSA. (Id. at 3, 10.)

        On March 5, 2018, Petitioners filed a petition for a declaratory order with the Board
requesting a finding that state tort law claims that fall within the scope of 49 U.S.C. § 20106(b),3
a provision known as FRSA’s “savings clause,” are not preempted by § 10501(b). (Waneck

       2
          CSXT argues that the May 25 Guidance Decision incorrectly characterized certain of
Petitioners’ claims as pertaining only to crossing “maintenance” and that the court in Waneck
correctly held that these claims were, in reality, claims based on the “design and construction” of
the crossing. Whether the claims are characterized as related to “maintenance” or “design or
construction” was not relevant to the Board’s May 25 Guidance Decision and does not affect the
Board’s guidance here. The relevant inquiry is whether Petitioners’ claims are safety-related or
not.
       3
           Section 20106(b) reads: “(1) [n]othing in this section shall be construed to preempt an
action under State law seeking damages for personal injury, death, or property damage alleging
that a party—(A) has failed to comply with the Federal standard of care established by a
regulation or order issued by the Secretary of Transportation (with respect to railroad safety
matters), or the Secretary of Homeland Security (with respect to railroad security matters),
covering the subject matter as provided in subsection (a) of this section; (B) has failed to comply
with its own plan, rule, or standard that it created pursuant to a regulation or order issued by
either of the Secretaries; or (C) has failed to comply with a State law, regulation, or order that is
not incompatible with subsection (a)(2).”


                                                  2
    Case 1:17-cv-00106-HSO-JCG Document 184-3 Filed 11/20/18 Page 3 of 9
                                                                            Docket No. FD 36167


Pet. 1.) In response, the Board explained that because the preemption issue had already been
presented to the U.S. District Court for the Southern District of Mississippi, which had not
referred any issues to the Board, and because courts have concurrent jurisdiction to decide issues
of preemption, the Board would not issue a declaratory order. May 25 Guidance Decision,
FD 36167, slip op. at 3. The Board, however, did provide guidance to the parties and the courts
on the preemption issue. Specifically, the Board explained that the claims brought by Petitioners
were properly considered rail safety-related claims for which questions of preemption are
governed by the preemption provisions of FRSA, including § 20106(b), and not by § 10501(b).
May 25 Guidance Decision, FD 36167, slip op. at 4.

         On June 14, 2018, CSXT filed a petition for reconsideration requesting that the Board
withdraw the guidance it provided in its May 25 Guidance Decision, or, failing that, amend its
guidance to clarify that ICCTA preemption applies to state law claims such as those brought by
Petitioners. (CSXT Pet. 2.) CSXT argues that the Board committed material error because:
(1) at the time the Board issued guidance, there was no longer an active preemption dispute in
court; (2) the Board’s guidance is inconsistent with precedent; and (3) the guidance was mistaken
to the extent it was based on a misunderstanding regarding the scope of the ICCTA preemption
ruling sought by CSXT and granted by the courts. (CSXT Pet. 2-11.)

        On July 5, 2018, Petitioners filed a reply to CSXT’s petition for reconsideration.
Petitioners argue that (1) the preemption issues are not moot because Petitioners plan to seek
reconsideration of these claims; (2) the Board’s guidance indicating that preemption of rail
safety-related claims is governed by FRSA rather than ICCTA is consistent with precedent;
(3) the Board did not misunderstand the preemption issues before the court and issued
appropriate guidance in response to Petitioners’ request in the petition for declaratory order; and
(4) the Board’s guidance represents sound policy because a contrary position would constitute an
implied repeal of § 20106(b) and would foreclose any remedy for plaintiffs injured by a
railroad’s failure to safely maintain a rail crossing. (Waneck Reply 3-15.)

                             DISCUSSION AND CONCLUSIONS

        A party may seek reconsideration of a Board decision by submitting a timely petition that
(1) presents new evidence or substantially changed circumstances that would materially affect
the case; or (2) demonstrates material error in the prior decision. 49 U.S.C. § 1322(c); 49 C.F.R.
§ 1115.3; see also W. Fuels Ass’n v. BNSF Ry., NOR 42088, slip op. at 2 (STB served Feb. 29,
2008). In a petition alleging material error, a party must do more than simply make a general
allegation; it must substantiate its claim of material error. See Can. Pac. Ry.—Control—Dakota,
Minn. & E. R.R., FD 35081, slip op. at 4 (STB served May 7, 2009). If a party has presented no
new evidence, changed circumstances, or material error that “would mandate a different result,”
then the Board will not grant reconsideration. See Montezuma Grain v. STB, 339 F.3d 535,
541-42 (7th Cir. 2003); Atlanta Dev. Auth.—Verified Pet. for Declaratory Order, FD 35991, slip
op. at 5 (STB served May 26, 2017). For the reasons explained below, the Board finds that
CSXT has failed to demonstrate material error in the Board’s prior decision.

       The Issuance of Guidance Was Appropriate. CSXT first argues that the Board committed
material error by issuing its guidance because the preemption questions at issue had already been

                                                 3
    Case 1:17-cv-00106-HSO-JCG Document 184-3 Filed 11/20/18 Page 4 of 9
                                                                            Docket No. FD 36167


“fully and finally decided” by the courts prior to the issuance of the guidance. (CSXT Pet. 2.)
Specifically, CSXT notes that in Voigt, the plaintiffs voluntarily dismissed their claims in
August 2017, and that in Waneck, the district court not only issued an order in March 2018
granting dismissal of certain claims that CSXT asserted were preempted by ICCTA, it also
denied a motion for reconsideration of the preemption ruling in April 2018. (Id. at 2-3.)4

        Petitioners reply that there is no legal basis for CSXT’s position and that, in any event,
when the Board issued the May 25 Guidance Decision, the preemption issues had not in fact
been definitively resolved before the courts and still have yet to be finally and fully resolved.
Petitioners include a verified statement from counsel for plaintiffs in Waneck explaining that
plaintiffs expect to seek referral to the Board and/or reconsideration of the court’s holding that
claims related to crossing maintenance were preempted, as well as a verified statement from
counsel for some of the plaintiffs in the Voigt case explaining that those plaintiffs will soon
renew their state law claims in Mississippi or another appropriate forum. (Waneck Reply 4, V.S.
Cunningham 2, V.S. Toups 2.) Petitioners argue that the Board provided guidance to all of the
Petitioners, not just the plaintiffs in the Waneck case. (Waneck Reply 4.)

         The Board finds CSXT’s argument to be without merit. CSXT fails to recognize that the
guidance that the Board issued was just that—guidance. The Board reasonably provided
guidance to assist “the court and the parties,” noting relevant precedent involving the interplay
between § 10501(b) and FRSA preemption. May 25 Guidance Decision, slip op. at 3-4. That
guidance explains the Board’s view of the preemption issue, but it is not binding or controlling in
these cases, as the preemption issues are properly before the district courts (or potentially the
relevant courts of appeals)5 and those courts have concurrent jurisdiction to determine
preemption. CSXT cites to no authority that suggests the Board is prohibited from issuing purely
advisory guidance, even where a court has initially ruled on an issue. Indeed, the Board often
provides guidance to parties and courts on ICCTA preemption issues. See, e.g., Adrian &
Blissfield R.R.—Pet. for Declaratory Order, FD 36148, slip op. at 4 (STB served Jan. 31, 2018);
Ingredion Inc.—Pet. for Declaratory Order, FD 36014, slip op. at 3 (STB served Sept. 30, 2016).
It is appropriate to issue such guidance, even where a case is pending in court (or a court has
already addressed some of the issues presented), because the guidance issued by the Board in
such cases is purely advisory. See generally Nat’l Mining Ass’n v. McCarthy, 758 F.3d 243,
252-53 (D.C. Cir. 2014) (holding agency’s “Final Guidance” that was not intended to direct the
activities of regulated parties or limit the exercise of authority by other government entities had
no binding legal effect); Nat’l Ass’n of Home Builders v. Norton, 415 F.3d 8, 15 (D.C. Cir.
2005) (“recommended” protocols not intended to impose prohibitions or restrictions are not


       4
          CSXT now informs the Board that plaintiff’s motion in Waneck for reconsideration of
the court’s order was denied on April 26, 2018, nearly a month before the May 25 Guidance
Decision. (CSXT Pet. 3.) However, this fact was not on the record at the time the Board issued
its guidance, and even if it had been, the possibility of an appeal would have remained.
       5
          Moreover, with respect to Petitioners’ FRSA related claims, it would be beyond the
Board’s purview to interpret FRSA or to opine on how § 20106(b) might apply to the claims at
issue in court. May 25 Guidance Decision at 3.


                                                4
     Case 1:17-cv-00106-HSO-JCG Document 184-3 Filed 11/20/18 Page 5 of 9
                                                                              Docket No. FD 36167


agency decisions from which legal consequences flow or by which legal rights or obligations
have been determined).

        The Board’s Guidance Was Consistent with Precedent. CSXT claims that the Board
materially erred in its guidance by stating that preemption questions concerning rail
safety-related claims are governed by § 20106(b) and not by § 10501(b). (CSXT Pet. 4-8.)
According to CSXT, this legal conclusion represents a new and narrower interpretation of
ICCTA preemption that cannot be reconciled with established precedent, including previous
Board decisions. (Id. 8-9.) For the reasons explained below, the Board disagrees.

        As an initial matter, the Board disputes CSXT’s general assertion that the May 25
Guidance Decision stated that “ICCTA never can apply to safety-related claims” and that “‘rail
safety-related claims’ can only be preempted by FRSA.” (CSXT Pet. 8.) This is an overly broad
reading of the decision. To be sure, the overwhelming weight of precedent holds that safety
issues are generally governed by FRSA preemption. But, as we explain below, there can be rare
cases when both FRSA and ICCTA preemption may apply.

        Contrary to CSXT’s assertion, the May 25 Guidance Decision was consistent with the
current state of the law. In § 20106, Congress delineated which types of state laws, regulations,
and tort claims are preempted by FRSA and which are saved from FRSA preemption. However,
because the ICCTA preemption provision can be read to cover virtually everything related to rail
transportation and because rail safety-related claims will almost always touch on rail
transportation and operations, interpreting ICCTA preemption to apply generally to safety
regulations and safety-related claims would amount to a repeal by implication of the savings
provision of FRSA. See Tyrrell v. Norfolk S. Ry., 248 F.3d 517, 522-23 (6th Cir. 2001); accord
Island Park, LLC v. CSX Transp., 559 F.3d 96, 106-08 (2d Cir. 2009). Where two federal
statutes are in apparent conflict, courts and the Board must attempt to read them in harmony and
give effect to both to the extent possible rather than assuming Congress repealed one by
implication. E.g., Ass’n of Am. R.R. v. S. Coast Air Quality Mgmt. Dist., 622 F.3d 1094, 1097
(9th Cir. 2010); Matsushita Elec. Indus. Co. v. Epstein, 516 U.S. 367, 381 (1998). Thus,
§ 10501(b) does not broadly subsume safety-related claims, as CSXT suggests.

        For example, in Tyrrell, which the Board relied upon in the May 25 Guidance Decision,
the court explained that determining whether an Ohio track clearance regulation was preempted
required analysis under FRSA’s preemption provision rather than ICCTA’s. Tyrrell, 248 F.3d at
522-23. The court reasoned that reading ICCTA preemption to apply to any state rail safety
regulation that tangentially touches upon rail construction or other operational matters would
repeal FRSA’s preemption provision by implication with no indication that Congress intended
such a result. Id.

        Despite the clear holding of Tyrrell, CSXT argues that the case actually stands for the
proposition that rail safety-related claims should be examined under both the ICCTA and FRSA
preemption provisions. (CSXT Pet. 7.) No fair reading of Tyrrell supports such an
interpretation. The court in Tyrrell found that because the regulation at issue had “a connection
with rail safety. . . FRSA provides the applicable standard for assessing federal preemption” and
rejected the district court’s position that “even if . . . the regulation addressed workplace safety,

                                                  5
    Case 1:17-cv-00106-HSO-JCG Document 184-3 Filed 11/20/18 Page 6 of 9
                                                                              Docket No. FD 36167


the ICCTA remained the proper statute for analysis . . .” Id. at 521, 524. This was precisely the
position that the Board advanced before the court in Tyrrell as amicus6 and provided again in the
May 25 Guidance Decision.

         In Iowa, Chicago & Eastern Railroad v. Washington County, Iowa, 384 F.3d 557, 558
(8th Cir.2004)—another case referenced in the May 25 Guidance Decision—the U.S. Court of
Appeals for the Eighth Circuit reached the same conclusion as the court in Tyrrell regarding the
relationship between FRSA and ICCTA. In that case, the county sought and obtained an order
from the Iowa Department of Transportation requiring the railroad to replace several bridges at
rail-highway crossings. As pertinent here, the county sought replacement of the bridges because
they were designed or constructed in a manner that created unsafe conditions at the crossings,
including one that was constructed such that it had a sharp crest creating the risk that large
vehicles would bottom out on the crossing. Id. The railroad argued that the regulation cited as
the basis for the order was preempted by ICCTA. Id. The court rejected this argument and
refused to apply an ICCTA preemption analysis to issues related to rail safety. Id. at 560.
Contrary to CSXT’s suggestions, the Eighth Circuit followed Tyrrell, explaining that “the FRSA,
not ICCTA, determines whether a state law relating to rail safety is preempted” and finding that
the regulation at issue should be analyzed under FRSA because “rail safety” includes the
highway safety risks created at rail crossings. Id. at 560. Similarly, the claims in the instant case
relate to the risks of injury and death created by CSXT at a rail crossing and should be analyzed
under FRSA.

        The position expressed in Tyrrell and Iowa, Chicago & Eastern Railroad is consistent
with numerous other subsequent court decisions. For example, the Iowa Supreme Court in
Griffioen v. Cedar Rapids & Iowa City Railway recently found that state law claims concerning
property damage from flooding were not safety-related, and therefore were subject to ICCTA
preemption and not FRSA preemption. 914 N.W.2d 273, 289 (Iowa 2018). In so holding, the
court explained that “courts have uniformly held that FRSA deals with rail safety” and that when
state law addresses rail safety matters, preemption is analyzed under FRSA, not ICCTA. Id.
Other cases dealing with the interplay of the two statutes have reached the same result.7

       6
          CSXT claims that the Board adopted a position in its amicus brief in Tyrrell that was
the opposite of that expressed in the May 25 Guidance Decision. (CSXT Pet. 7-8.) However,
the amicus brief stated with respect to the relationship between ICCTA and FRSA that “the most
reasonable reading of the statutory scheme is that section 10501(b) applies only to non-safety
railroad regulation and that Congress intended to retain the well settled safety authority of the
FRA and the states under FRSA when it enacted section 10501(b).” Brief of Surface
Transportation Board as Amicus Curiae in Support of Appellant at 19, Tyrrell v. Norfolk S. Ry.,
248 F.3d 517 (6th Cir. 2000) (No. 99–4505). This position is consistent with the May 25
Guidance Decision.
       7
          See Island Park, 559 F.3d at 108 (“It is abundantly clear that the closure order
sufficiently implicates rail safety concerns such that FRSA and not ICCTA is the principal
governing statute in determining whether state authority is pre-empted.”); Waubay Lake Farmers
Ass’n v. BNSF Ry., No. CIV 12-4179, slip op. at 8 (D.S.D. Aug. 28, 2014) (“When the state
statute addresses rail safety, then courts analyze preemption under FRSA. When the state statute
                                                                                      (continued…)
                                                 6
    Case 1:17-cv-00106-HSO-JCG Document 184-3 Filed 11/20/18 Page 7 of 9
                                                                            Docket No. FD 36167


         CSXT’s suggestion that the May 25 Guidance Decision is inconsistent with the Board’s
prior decision in Tubbs—Petition for Declaratory Order, FD 35792 (STB served Oct. 31, 2014),
aff’d 812 F. 3d 1141 (8th Cir. 2015), is also incorrect. In Tubbs, the Board found that non-
safety-related state law tort claims alleging that a rail line was designed, constructed, and
maintained in a way that caused flooding-related property damage were preempted by ICCTA.
Tubbs, FD 35792, slip op. at 6-7. The Board, however, also found that tort claims based on a
failure to comply with federal rail safety regulations regarding drainage were governed by
FRSA, and not subject to ICCTA preemption. Id. at 7. Thus, the Board’s action in Tubbs was
consistent with the May 25 Guidance Decision and the case law discussed above.8

        CSXT focuses on the Board’s statement in Tubbs that FRSA and ICCTA should be
harmonized, with “each statute given effect to the extent possible.” CSXT also points to the
Board’s holding that the FRA regulations at issue in that case, and the associated tort claims,
were not preempted by ICCTA because those regulations “do not directly conflict with the
uniform federal regulation of railroads under [ICCTA].” (CSXT Pet. 6 (quoting Tubbs).) CSXT
claims this language demonstrates that an ICCTA preemption analysis should be applied
generally to rail safety-related claims and regulations, including federal rail safety regulations.
(Id.) To the contrary, read in context, these statements simply restate the principle that
regulation of rail safety, which Congress explicitly permitted under FRSA, is not inconsistent
with regulation of interstate rail transportation under ICCTA and that, to give effect to both
statutes, safety regulations and related claims are generally not subject to ICCTA preemption.

       CSXT also argues that the May 25 Guidance Decision is inconsistent with the Board’s
decision in CSX Transportation, Inc.—Petition for Declaratory Order (CSXT I), FD 34662 (STB
served Mar. 14, 2005), recon. denied (CSXT II) (STB served May 3, 2005), in which the Board
found that a primarily safety-related regulation was preempted by ICCTA. The Board disagrees.

(…continued)
addresses construction or economic concerns, then courts analyze preemption under ICCTA.”)
(citations omitted); Rawls v. Union Pac. R.R., No. 1:09-CV-01037, slip op. at 14 (W.D. Ark.
July 10, 2012) (“[T]his case is about safety claims. ‘The FRSA, not ICCTA, determines whether
a state law relating to rail safety is preempted.’”) (quoting Iowa, Chi. & E. R.R. Corp., 384 F.3d
at 560). The Board recognizes that the caselaw is not completely uniform with respect to the
relationship between ICCTA and FRSA. See Ayling v. BNSF Ry., No. 2:14–cv–42, slip op. 9-
10 (D.N.D. Oct. 20, 2014) (acknowledging precedent holding that FRSA, not ICCTA, governs
whether state law relating to rail safety is preempted but applying both ICCTA and FRSA to
claims relating to injuries allegedly caused by the manner in which BNSF conducted switching
operations). However, the weight of the precedent supports the proposition that ICCTA does not
generally apply to safety-related laws or claims.
       8
           Compare Tyrrell, 248 F.3d at 522-23 (claims alleging track design and construction
failed to comply with safety regulation subject to FRSA, not ICCTA), and, Iowa, Chi. & E. R.R.,
384 F.3d at 560 (order requiring redesign and replacement of bridges at crossing for safety
reasons governed by FRSA, not ICCTA), with Griffioen, 914 N.W.2d at 289 (claims alleging
negligent construction caused flooding-related property damage were not safety-related and thus
governed by ICCTA), and Waubay Lake, slip op. at 8 (same).


                                                 7
    Case 1:17-cv-00106-HSO-JCG Document 184-3 Filed 11/20/18 Page 8 of 9
                                                                              Docket No. FD 36167


As the recently-decided Griffioen case notes, it can sometimes be difficult for courts and the
Board to draw the line between safety-related claims (subject to FRSA preemption) and non-
safety operational-related claims (subject to ICCTA preemption). 914 N.W. 2d at 289. In fact,
in rare cases, there can be overlap to such an extent that both FRSA and ICCTA preemption may
apply. The regulation at issue in CSXT I and CSXT II presented such a case. The local
regulation at issue in those decisions attempted to severely limit (or even halt) the rail shipment
of hazardous materials through the District of Columbia. While the regulation was primarily
safety-related, and thus subject to FRSA preemption, it also implicated ICCTA preemption
because, by prohibiting the railroad’s carriage of certain commodities without local government
approval, it directly conflicted with the Board’s exclusive jurisdiction over interstate rail
transportation. See CSXT II at 5-7; see also Riffin v. STB, 733 F.3d 340, 344-47 (D.C. Cir.
2013) (explaining that it is for the Board to make policy judgments concerning the common
carrier obligation, including the obligation to carry hazardous materials); Norfolk S. R.R. v. City
of Alexandria, 608 F.3d 150 (4th Cir. 2010) (finding that a local safety-related regulation that
controlled whether and how certain commodities were transported from a railroad’s transload
facility through the city was preempted under ICCTA). In the present case, however, as the
Board explained in its May 25 Guidance Decision, Petitioners’ state law tort claims concerning
the accident at the crossing appear to be focused on purely safety-related issues.9 Unlike the
regulation at issue in CSXT I and CSXT II, Petitioners’ claims dealing with allegedly unsafe
conditions at a rail crossing are not in direct conflict with the Board’s exclusive jurisdiction over
transportation that is part of the interstate rail network.10

       9
          The Board acknowledges that a safety-related claim may have an indirect effect on rail
operations. However, that does not necessarily mean that the claims are not primarily safety-
related. See Tyrrell, 248 F.3d at 523-24 (claims based on allegations of insufficient distance
between tracks not subject to ICCTA preemption); Iowa, Chi. & E. R.R., 384 F.3d at 560 (order
requiring redesign and replacement of bridges at crossing for safety reasons not subject to
ICCTA preemption); Rawls, slip op. at 11, 13 (claims related to the design of a rail crossing
where defendant claimed a redesign would require shutting down of the mainline to rebuild the
tracks found to be governed by FRSA rather than ICCTA).
       10
           In a footnote, CSXT cites additional court decisions in support of the proposition that
ICCTA preemption can apply to state law claims even when such claims may also be preempted
by FRSA. (CSXT Pet. 6-7 n. 2.) These cases, however, are not inconsistent with the May 25
Guidance Decision. In Elam v. Kansas City Southern Railway, the court found that negligence
per se claims based on a violation of an anti-blocking statute were preempted by ICCTA.
635 F.3d 796, 807-08 (5th Cir. 2011). However, the court explicitly stated that these claims
were not safety-related and therefore FRSA did not apply. Id. at 808. In Maynard v. CSX
Transportation, Inc., the court similarly explained that ICCTA rather than FRSA controlled
because the claims at issue were “not related to railroad safety for purposes of section 20106.”
360 F. Supp. 2d 836 (E.D. Ky. 2004) (internal quotation marks omitted). In Friberg v. Kansas
City Southern Railroad, the court also held that ICCTA preempted state law claims it found were
not safety-related and explicitly declined to address arguments regarding the applicability of
FRSA. 267 F.3d 439, 444 n. 18 (5th Cir. 2001).



                                                  8
    Case 1:17-cv-00106-HSO-JCG Document 184-3 Filed 11/20/18 Page 9 of 9
                                                                            Docket No. FD 36167



        The Board Did Not Misunderstand CSXT’s Preemption Arguments Before the Courts or
the Holdings of the Courts. According to CSXT, the Board’s guidance was a result of incorrect
assumptions regarding CSXT’s preemption arguments before the courts and the scope of the
courts’ holdings regarding preemption. (CSXT Pet.10.) CSXT claims that the Board offered
broad guidance regarding the inapplicability of ICCTA preemption to all rail safety-related
claims and that such broad guidance was inappropriate because CSXT argued, and the courts
decided, only that ICCTA preempted certain of Petitioners’ claims—those arising from the
design and construction of the crossing. (Id. at 10-11.) CSXT notes that it challenged the
Petitioners’ remaining claims on non-ICCTA grounds, and that the district court in Waneck held
those remaining claims were governed by FRSA. (Id. at 10.) For their part, Petitioners dispute
CSXT’s assertion that CSXT has argued that ICCTA preemption applies only to claims
regarding the design and construction of the crossing. (Waneck Reply 11-12.)

         The Board did not misunderstand the issues decided by the courts. Again, CSXT’s
reading of the May 25 Guidance Decision is overly broad. The decision did not opine on
whether any and all claims related to rail safety are subject to ICCTA preemption as CSXT
suggests. Rather, the Board addressed the specific claims at issue in Voigt and Waneck. The
Board explained that, in its view, all of Petitioners’ claims were rail safety-related claims
stemming from a fatal train collision with a bus and cited existing precedent providing that “any
federal preemption questions concerning such claims are governed by what is cognizable under
FRSA, including § 20106(b), not § 10501(b).” May 25 Guidance Decision, FD 36167, slip op.
at 4. The fact that the Board’s explanation applied to all of Petitioners’ claims was simply meant
to illustrate that, although CSXT asserted that only certain claims were subject to FRSA
preemption, in fact, it appeared that all of Petitioners’ claims regarding this matter were safety-
related claims subject to FRSA preemption. In any event, even if the Board’s guidance can be
read to be broader than necessary to assist in addressing the specific preemption questions at
issue, the guidance is not binding, and it is ultimately up to the courts involved to determine
federal preemption in this case.

       For the reasons discussed above, the petition for reconsideration will be denied.

       It is ordered:

       1. The petition for reconsideration is denied.

       2. This decision is effective on its service date.

       By the Board, Board Members Begeman and Miller.




                                                 9
